Exhibit 10.4


AMENDMENT NO. 2 TO
EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment No. 2 (the “Amendment”) to Executive Employment Agreement (the
“Agreement”) is effective as of December 23, 2008, by and between Micromet, Inc.
(hereinafter the “Company”) and Barclay Phillips (hereinafter
“Executive”)  Capitalized terms used but not defined in the Amendment shall have
the meanings given to them in the Agreement.
 
BACKGROUND


The parties hereto have entered into that certain Executive Employment Agreement
dated as of August 30, 2008, as amended (the “Agreement”), and deem it to be in
their respective best interests to amend the Agreement as provided below.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Section 2.4 shall be amended and restated to read in full as
follows:


“2.4   Insurance.  The Company will reimburse Executive for the cost of his life
insurance in place as of the date of this Agreement, and his long term
disability insurance in place as of the date of this Agreement (and any increase
in coverage of such insurance or supplemental long term disability insurance
entered into after the effective date of this Amendment and approved by the
Company), or corresponding insurance coverage by different insurers at
comparable or lesser cost. In addition, the Company will have the right to take
out life, health, accident, “key-man” or other insurance covering Executive, in
the name of the Company and at the Company’s expense and for the Company’s
benefit, in any amount deemed appropriate by the Company.  Executive will assist
the Company in obtaining such insurance, including, without limitation,
submitting to any required examinations and providing information and data
required by insurance companies.”


2.           Section 2.6(c)(iii) shall be amended and restated to read in full
as follows:


“(iii)   If this Agreement is terminated by the Company without Cause or by
Executive for Good Reason within six (6) months prior to or twenty-four (24)
months following a Change of Control, all of Executive’s outstanding unvested
Stock Awards will be automatically vested and exercisable on the later of the
date of termination or the Change of Control.  If any such unvested Stock Awards
have been terminated, the Company will make a cash payment to the Executive, no
later than ten (10) days after the effective date of the Change of Control,
equal to the economic value of the terminated Stock Award to Executive at the
time of the Change of Control (calculated for stock options as the difference
between the exercise price of the option and the fair market value of the shares
underlying the option at the time of the Change of Control, and for stock awards
as the fair market value of the shares at the time of the Change of Control less
any amounts paid to Executive for the repurchase of such shares).”


 
 

--------------------------------------------------------------------------------

 
2.           Section 7 shall be amended and restated to read in full as follows:


“7.           Release


As a condition precedent to receipt of any Severance Benefits, Executive will
provide the Company with an executed and effective general release substantially
in the form attached hereto as Exhibit B (the “Release”), or a release in such
other form as the parties may agree upon at the time.  Such Release must be
executed and delivered to the Company by no later than forty-five (45) days
after the date of Executive’s termination from employment, and Executive shall
not be entitled to any Severance Benefits if he delivers the Release after that
time.”


3.           Section 10.5 shall be amended and restated to read in full as
follows:


“10.5   Surviving Clauses.  Sections 2.6(c), 3, 5, 6, 7, 8, 9 and 10 (including
the definitions of any defined terms referenced therein) will survive any
termination or expiration of this Agreement.”


4.           The following Section 10.14 shall be added:


“Section 10.14   Application of Section 409A.


(a)   Notwithstanding anything to the contrary set forth herein, any payments
and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) shall not commence in
connection with Executive’s termination of employment unless and until the
Executive has also incurred a “separation from service” (as such term is defined
in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to Executive
without causing him to incur the additional 20% tax under Section 409A.


(b)   If the Company (or, if applicable, the successor entity thereto)
determines that any severance payments constitute “deferred compensation” under
Section 409A and Executive is, on the termination of service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the severance payments shall be delayed until the
earlier to occur of: (i) the date that is six months and one day after
Executive’s Separation From Service, or (ii) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”).  On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the severance payments that Executive would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
severance payments had not been so delayed pursuant to this Section and (B)
commence paying the balance of the severance pay in accordance with the
applicable payment schedules set forth in this Agreement.


 
2

--------------------------------------------------------------------------------

 
(c)   To the extent that any cash payment for which the Company or its successor
may become obligated to pay under Section 2.6(c)(iii) above is deferred
compensation for purposes of Section 409A, then the definition of Change of
Control for purposes of triggering a payment to Executive under that provision
shall be limited to those events that constitute “change in control events” as
specified in Treasury Regulation 1.409A-3 if necessary to avoid the imposition
of the additional 20% tax under section 409A.


(d)   The Company’s obligations to make any reimbursements or provide in-kind
benefits to Executive shall be subject to the following restrictions: (a)
Executive must provide documentation of any reimbursable expenses in accordance
with the Company’s then existing policies and procedures, (b) the expenses paid
or reimbursed by the Company in one calendar year shall not affect the expenses
paid or reimbursed in another calendar year, and (c) the reimbursement for any
expenses shall be made within a reasonable period of time following the date on
which the Company receives written documentation of the expense, provided that
all expenses will be reimbursed on or before the last day of the calendar year
following the calendar year in which the expense was incurred.”




[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
 

  Micromet, Inc.        
 
By:
/s/ CHRISTIAN ITIN         Name  Christian Itin         Title:  President & CEO
                Barclay Phillips           /s/ BARCLAY PHILLIPS

                 
 


 
 
 


 
 
 


 

